Exhibit 10.19
 
 
 
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
 
This Non-Competition and Non-Solicitation Agreement (this “Agreement”) dated as
of August 31, 2012 (the “Effective Date”), is by and among Vertex Energy, Inc.,
a Nevada corporation (the “Protected Party”), Vertex Holdings, L.P., a Texas
limited partnership (“Holdings”), B & S Cowart Family L.P., a Texas family
liability partnership (“B&S LP” and together with Holdings, the “Sellers”),
Benjamin P. Cowart, an individual (“Cowart”), Chris Carlson, an individual
(“Carlson”), and Greg Wallace, an individual (“Wallace” and together with the
Sellers, Cowart and Carlson, the “Restricted Parties” and each a “Restricted
Party”). The Protected Party and each of the Restricted Parties are each
individually referred to herein as a “Party” and together collectively referred
to herein as the “Parties”.  Capitalized terms used and not otherwise defined
herein have the meanings set forth in the Purchase Agreement (as defined below).
 
RECITALS
 
WHEREAS, as of the date hereof, the Protected Party purchased from the Sellers
all of the issued and outstanding units representing membership interests (the
“Units”) of Vertex Acquisition Sub, LLC, a Nevada limited liability company
(“Target”), pursuant to that certain Unit Purchase Agreement dated as of August
14, 2012 (together with the exhibits and schedules thereto, and the documents
and instruments to be delivered pursuant thereto, the “Purchase Agreement”) by
and among the Protected Party, Target and the Sellers;
 
WHEREAS, as a material inducement to the Protected Party to enter into the
Purchase Agreement and consummate the transactions contemplated thereunder, the
Protected Party requires that the Restricted Parties agree not to compete with
or against the Protected Party or any of its Affiliates in the Business (as
defined below) in the Protected Area (as defined below) during the Term (as
defined below) pursuant to the terms of this Agreement; and
 
WHEREAS, each Restricted Party will derive substantial direct and indirect
benefits from the transactions contemplated in the Purchase Agreement, including
such Restricted Party’s direct or indirect percentage share of the Purchase
Price.
 
NOW, THEREFORE, in consideration of the foregoing, the premises, and the mutual
covenants and agreements set forth below and in the Purchase Agreement, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Certain Defined Terms. As used in this Agreement:
 
1.1.1           “Affiliate” means (a) any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person, or (b) any Person in which Restricted
Party is an officer, director, employee, manager, advisor, consultant or
broker.  For purposes of this definition, “control” of a Person means the power,
direct or indirect, to direct or cause the direction of the management and
policies of such Person whether through ownership of voting securities or
ownership interests, by contract or otherwise, and specifically with respect to
a corporation, partnership or limited liability company, means direct or
indirect ownership of more than twenty percent (20%) of the voting securities in
such corporation or of the voting interest in a partnership or limited liability
company.
 
 
 
 
 

--------------------------------------------------------------------------------

 
1.1.2           “Business” means the business of transporting, storing,
processing and refining petroleum products, crudes and used lubricants.
 
1.1.3           “Competition” means directly or indirectly conducting,
controlling or participating in the Business, either independently or in
association with any Affiliate of the Restricted Parties, excluding any
activities conducted by the Protected Party.
 
1.1.4           “Person” means any individual, corporation, partnership, limited
liability company, trust, estate or any other entity.
 
1.1.5           “Protected Area” means the States of Alabama, Arkansas, Arizona,
California, Florida, Georgia, Iowa, Illinois, Kentucky, Louisiana, Michigan,
North Carolina, Nevada, New York, Ohio, Oklahoma, Pennsylvania, South Carolina,
Tennessee and Texas.
 
1.1.6           “Term” means the period beginning as of the date hereof and
ending on the fifth anniversary of the date hereof, inclusive of that date.
 
1.2           Other Defined Terms.  Capitalized terms used herein but not
defined have the meanings assigned to such terms in the Purchase Agreement.
 
ARTICLE II
 
NON-COMPETITION
 
2.1           Covenant Not to Compete.  Each Restricted Party agrees that during
the Term, neither such Restricted Party nor any of its Affiliates shall directly
or indirectly, for any Restricted Party’s or its respective Affiliate’s account,
engage (or assist any other Person) in Competition with the Protected Party or
any Affiliate of the Protected Party in the Protected Area or enter into
discussions or negotiations to do any of the foregoing.  Notwithstanding
anything herein to the contrary, the Parties acknowledge and agree that the
Restricted Parties may own or hold, as a passive investment, not more than two
percent (2%) of the outstanding securities of any Person engaged in the Business
in the Protected Area if the securities of such Person are listed on any
national or regional securities exchange or have been registered under Section
12(g) of the Securities Exchange Act of 1934, as amended.
 
2.2           Affiliates of Restricted Parties.  At all times during the Term of
this Agreement, each Restricted Party shall cause its Affiliates to comply with
the terms of this Agreement as if such Affiliates were a “Restricted Party”
under this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE III
 
NON-SOLICITATION
 
3.1           Non-Solicitation.  Each Restricted Party agrees that during the
Term, neither such Restricted Party nor any of its Affiliates shall: (a)
solicit, induce or attempt to induce, persuade or entice any employee of Target
or its Subsidiaries that was an employee of Target or its Subsidiaries
immediately prior to the Protected Party’s purchase of the Units and remained an
employee of Target or its Subsidiaries immediately after the Protected Party’s
purchase of the Units to leave such Person’s employ to work for a competitor of
any such Person in the same or similar capacity as the employee worked for
Target or its Subsidiaries at the time the Protected Party purchased the Units,
provided, however, that this restriction shall not apply to any solicitations
contained in an advertisement directed generally to the public or the trade; or
(b) solicit, induce or attempt to induce any supplier of Target or its
Subsidiaries who provided services to Target or its Subsidiaries in the
twelve-month period immediately preceding the date hereof, to terminate, or
otherwise alter, its relationship with Target or its Subsidiaries.  If any
Restricted Party or any of its Affiliates is found to have breached any promise
made in this Agreement, the Term shall automatically be extended by the period
of time for which such Person was in breach so that the Protected Party is
provided the benefit of the full Term.
 
ARTICLE IV
 
RELIEF
 
4.1           Restrictions Reasonable.  Each Restricted Party acknowledges that
the Term, the Protected Area and the nature of the restrictions agreed upon
pursuant to this Agreement are reasonable and necessary for the protection of
the Protected Party and its Affiliates.  It is expressly understood that if a
court of competent jurisdiction shall find the foregoing restrictive covenants
to be invalid or unenforceable by reason of being too broad in scope, then any
or all of such invalid or unenforceable provisions shall be amended by said
court so as to cause said restrictive covenant to be valid and enforceable to
the fullest extent permitted by law.
 
4.2           Injunctive Relief.  The Restricted Parties agree and acknowledge
that a remedy at law for any breach or attempted breach of this Agreement hereof
will be inadequate and that any such breach or attempted breach will result in
irreparable harm to the Protected Party and its Affiliates for which no adequate
remedy at law exists.  Accordingly, the Protected Party shall, in addition to
any other remedy that may be available, be entitled to obtain injunctive relief
and specific performance, including temporary restraining orders, preliminary
injunctions and permanent injunctions, requiring compliance with the terms of
this Agreement.
 
4.3           Attorney’s Fees.  If any suit or other action is brought with
respect to the interpretation or enforcement of this Agreement, the prevailing
Party shall be entitled to receive, among other remedies, reimbursement for its
reasonable costs and expenses, including, without limitation, reasonable
attorneys’ fees.
 


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
GENERAL TERMS
 
5.1           Acknowledgement.  The Restricted Parties acknowledge and agree
that this Agreement, including the rights, covenants, restrictions and remedies
set forth in ARTICLE II, ARTICLE III and ARTICLE IV above, (a) are ancillary to
and part of the consummation of the transactions described in the Purchase
Agreement, (b) contain reasonable limitations as to time, geographical area and
scope of activity, (c) do not impose a greater restraint than is necessary to
protect the goodwill and other business interests in and to the Units and the
Business transferred at Closing by the Sellers under the terms of the Purchase
Agreement, (d) comply with and are enforceable as of the date hereof under
Section 15.50 et. seq. of the Texas Business and Commerce Code and (e) are an
essential element of Buyer’s agreeing to acquire the Units and to pay the
Purchase Price directly or indirectly to each Restricted Party as set forth in
the Purchase Agreement, and that Buyer would not have done so but for the
agreement by each Restricted Party to comply with the terms and provisions
hereof.  The Restricted Parties agree and acknowledge that on and after the date
hereof they have and shall derive substantial direct and indirect benefit from
the transaction contemplated by the Purchase Agreement, including the direct or
indirect receipt of such Restricted Parties’ percentage share of the Purchase
Price.
 
5.2           Governing Law.  All matters relating to the interpretation,
construction, validity and enforcement of this Agreement shall be governed by
and construed in accordance with the domestic Laws of the State of Texas without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Texas or any other jurisdiction) that would cause the application of
Laws of any jurisdiction other than the State of Texas.
 
5.3           Consent to Jurisdiction and Service of Process.  The Parties
submit to the exclusive jurisdiction of the state courts located in Houston,
Texas or the courts of the United States located in Houston, Texas in respect of
the interpretation and enforcement of the provisions of this Agreement and any
related agreement, certificate or other document delivered in connection
herewith and by this Agreement waive, and agree not to assert, any defense, in
any Action for the interpretation or enforcement of this Agreement and any
related agreement, certificate or other document delivered in connection
herewith, that they are not subject thereto or that such Action may not be
brought or is not maintainable in such courts or that this Agreement may not be
enforced in or by such courts or that their property is exempt or immune from
execution, that the Action is brought in an inconvenient forum, or that the
venue of the Action is improper.  Service of process with respect thereto may be
made upon any Party by mailing a copy thereof by registered or certified mail,
postage prepaid, to such Party at its address as provided in Section 5.8.
 
5.4           Waiver of Jury Trial.  Each Party acknowledges and agrees that any
controversy that may arise under this Agreement is likely to involve complicated
and difficult issues, and therefore each such Party herein irrevocably and
unconditionally waives any right such Party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement or the transactions contemplated in this Agreement.  Each Party
certifies and acknowledges that (i) no representative, agent or attorney of any
other Party has represented, expressly or otherwise, that such other Party would
not, in the event of litigation, seek to enforce the foregoing waiver, (ii) such
Party understands and has considered the implications of this waiver, (iii) such
Party makes this waiver voluntarily, and (iv) such Party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 5.4.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.5           Non-Circumvention.   No Restricted Party or any Affiliate of any
Restricted Party shall enter into any agreement, contract or arrangement with
any Affiliate or third party with respect to the State of Texas or take any
other action or enter into or cause an Affiliate to enter into any alternative
transaction with the purpose of circumventing the intent and obligations of the
Parties hereunder.
 
5.6           Entire Agreement.  This Agreement, the Purchase Agreement and the
other Transaction Documents constitute the entire understanding among the
Parties, their respective members, partners, shareholders, officers, directors
and employees with respect to the subject matter hereof, superseding all written
or oral negotiations and discussions and prior agreements and understandings
relating to such subject matter.
 
5.7           Binding Effect.  This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties and their respective successors and
assigns.
 
5.8           Notices.  All notices and other communications required under this
Agreement shall (unless otherwise specifically provided herein) be in writing
and be delivered personally, by recognized commercial courier or delivery
service which provides a receipt, by telecopier (with receipt acknowledged), or
by registered or certified mail (postage prepaid), at the following addresses:
 
 
If to the Restricted Parties:



c/o Vertex Holdings, L.P.
1331 Gemini Street, Suite 250
Houston, TX 77058
Facsimile:  (281) 486-0217
Attention:  Benjamin P. Cowart and Chris Carlson
 
 
 
If to the Protected Party:

 
Vertex Energy, Inc.
1331 Gemini Street, Suite 250
Houston, TX 77058
Facsimile:  (281) 486-0217
Attention:  David L. Phillips, Director and Chairman,
Related Party Transaction Committee


5.9           Amendments and Waivers.  Except for waivers specifically provided
for in this Agreement, this Agreement may not be modified or amended nor any
rights hereunder waived except by an instrument in writing signed by all Parties
that specifically references this Agreement, states that it is intended to
modify or amend this Agreement or waive a right hereunder and specifies the
provision(s) to be modified, amended or waived.  No waiver of, or consent to a
change in, any provisions of this Agreement shall be deemed or shall constitute
a waiver of, or consent to a change in, other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.10           Severability.  The Parties hereby expressly agree and contract
that it is not the intention of any Party to violate any public policy,
statutory or common law, and that if any sentence, paragraph, clause or
combination of the same of this Agreement is in violation of the law of any
state where applicable, such sentence, paragraph, clause or combination of same
shall be void in the jurisdictions where it is unlawful, and the remainder of
such paragraph and this Agreement shall remain binding on the Parties to make
the covenants of this Agreement binding only to the extent that it may be
lawfully done under existing applicable laws.  In the event that any part of any
covenant of this Agreement is determined by a court of law to be overly broad
thereby making the covenant unenforceable, the Parties agree, and it is their
desire, that such court shall substitute a judicially enforceable limitation in
its place, and that as so modified the covenant shall be binding upon the
Parties as if originally set forth herein.
 
5.11           Counterpart Execution.  This Agreement may be executed in
counterparts, all of which are identical and all of which constitute one and the
same instrument.  It shall not be necessary for the Protected Party and the
Restricted Parties to sign the same counterpart.  Facsimile copies of signatures
shall constitute original signatures for all purposes of this Agreement and any
enforcement hereof.
 
5.12           Interpretation.  In this Agreement: (a) captions are for
convenience only and shall not be considered a part of, or affect the
construction or interpretation of, any provision of this Agreement; (b)
references to the singular includes the plural, and vice versa; (c) reference to
any Article or Section means an Article or Section of this Agreement; (d) unless
expressly provided to the contrary, “hereunder”, “hereof”, “herein” and words of
similar import are references to this Agreement as a whole and not any
particular Section or other provision of this Agreement; and (e) “include” and
“including” shall mean include or including without limiting the generality of
the description preceding such term.
 
[Signature pages follow.]
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date set forth above.
 
 
RESTRICTED PARTIES:

 
VERTEX HOLDINGS, L.P., a Texas limited partnership


By:           VTX, Inc., a Texas corporation, its general
 partner


By:           /s/ Benjamin P. Cowart
Name:      Benjamin P. Cowart, President


VTX, INC., a Texas corporation


By:           /s/ Benjamin P. Cowart
Name:      Benjamin P. Cowart, President


B & S COWART FAMILY L.P., a Texas limited partnership


 
By:
B&S Cowart Investments, LC, a Texas limited liability company, its general
partner



By:           /s/ Benjamin P. Cowart
Name:      Benjamin P. Cowart, Manager
 
BENJAMIN P. COWART
                    /s/ Benjamin P. Cowart
Benjamin P. Cowart


CHRIS CARLSON
                    /s/ Chris Carlson
Chris Carlson


GREG WALLACE
                    /s/ Greg Wallace
Greg Wallace
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
PROTECTED PARTY:


VERTEX ENERGY, INC., a Nevada corporation


 
By:
/s/ David L. Phillips                

 
Name:
David L. Phillips

 
Director and Chairman,
Related Party Transaction Committee

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 